DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the application filed 2/20/20. 

1.	Claims 1-20 are pending.
2.	Claims 1-20 are rejected.

Drawings
3.	The drawings filed on 2/20/20 are acceptable.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 2/20/20 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Claim Objections
5.	Claims 17-20 are objected to because of the following informalities:  The independent claims appear to recite the improper tense, i.e. receiving, obtaining, detecting. Claim 17 appears to contain a typo that is excluding the word perform, i.e., “cause the computer platform to perform” receiving, obtaining, detecting etc.  

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-7, 9-15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Evens et al., (Evens), US PGPub. No.: 20110225023 as applied to claims above, in view of Orumchian et al., (Orumchian), US Patent. No.: 9940374.

As per claim 1, Evans teaches a method, comprising: 
receiving event data, wherein the event data is indicative of previous events for an entity, (sales trends can be validated by performing a trend comparison between multiple retail locations; Based on historical sales transaction data associated with the product (entity) (e.g., data provided by the sales data stores 116A, 116B, etc.), for example, the distribution server 122 projects product sales over a period of time (e.g., an event timeframe identified by the recognition module 140)) (para. 7, 29); 
obtaining at least one event parameter about the entity; extracting a subset of the event data based on the at least one event parameter, (quantity (event parameter) of the product to be delivered (subset viewed as quantity of product to be delivered)) (para. 25); 
detecting a first event characteristic from the subset based on the at least one event parameter, (Inputs to the process 300 also include item information 304 and information related to one or more retail locations (wherein item information and information relating to locations are viewed as first and second event characteristics) (para. 46); receiving sensed data about the entity, (input; recognized events and conditions, product information, retail location information, influences, factors) (para. 35); 
detecting a first current event from the sensed data, (Location 1 forecast) (Fig. 3); detecting whether a first joint occurrence of the first current event and the detected first event characteristic has occurred, (joint occurrence of input including information of retail location and location forecast, thus viewed as joint occurrence) (para. 52; Fig. 3); 
(projecting sales of a product) (para. 52); 
selecting a computing device from a plurality of computing devices, (retail servers 112A and 112B representing plurality (first and second computing device)) (para.20, 27: Fig. 1); 
generating a first notification message indicative of the first action, (Location 1 order; generated orders may indicate product quantities to be delivered and delivery schedules) (Fig. 4); and 
sending, to the first client computing device, the first notification message, (information related to retail location 110A product sales is retrieved (hence, notifications) by the retail server 112A; sales information also includes information related to events and conditions related to the sale (e.g., whether a purchased product was included in a promotional event, customer use of coupons, etc.)) (para. 22) 
directing the first client computing device to perform the first action, (the forecasting module 142 (viewed as projecting (hence, forecasting thus viewed as first action) sales of a product) are performed by one or more of the retail servers (112A, 112B, etc.)) (para. 27).
Evans does not specifically teach selecting a first client device from a plurality of client devices; generating a first notification; sending, to the first client device, the first notification message; directing the first client device to perform the action.
However, Orumchian teaches selecting a first client device from a plurality of client devices, (The first customer database may be dedicated to use by a first set of selected users of the system; first client (of plurality of clients) coupled to the first customer database; (col. 1, lines 65-67; col. 2, line 2); generating a first notification; sending, to the first client device, the first notification message, (Data at point 3210 includes a forecast; notifying (first notification message via response to update) a user of changes in the set of watched data points responsive to the propagating and receiving updates; The first customer database is to embody forecast data and to receive essentially real-time updates to 60 the forecast data, (col. 2, lines 35-38; col. 26, line 10); directing the first client device to perform the action, (wherein performing the action (forecasting) comprises receiving real-time updates to the forecast data through the user interface (hence, comprises directing); client (first/smart) views information in the user interface) (col. 3, lines 32-34; col. 14, lines 56-58).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combing the teaching of Evens and Orumchian in order to enhance the invention with pertinent input such that initial data of a forecast is received, such as raw data from sales representatives for example. Revisions to data, such as judgments applied to raw data leading up to a forecast are received. Such judgments may come from supervisors of sales representatives, marketing department personnel, manufacturing or engineering personnel, financial personnel, and even the CEO or other high-level personnel, (Orumchian; col. 15, lines 38-45).

As per claim 2, the method of claim 1, Evens teaches wherein the first event characteristic is indicative of a pattern of the previous events that occurred with the entity, (wherein item information and information relating to locations is indicative of a pattern of the previous events that occurred with the entity (product) since product sales trends (indicative of a pattern of previous events) are identified and validated by the distribution server. For example, the sales trends can be validated by performing a trend comparison between multiple retail locations) (para. 7). 

 	As per claim 3, the method of claim 1 Evens teaches comprising: detecting a second event characteristic from the subset based on the at least one event parameter, (with a promotional event, it may effect on product sales (second event characteristic) (para. 5); detecting whether a second joint occurrence of the first current event and the detected second event characteristic has occurred, (with a promotional event the server may indicate an effect on product sales, thus joint occurrence rendered for a location forecasted  (first current event)) (para. 5); and determining a second action about the entity when the second joint occurrence is detected, wherein the first action is different from the second action, (determine a quantity of the product to be delivered (second action) to each of the locations is different than projecting sales of a product) (para. 5, 52).

 	As per claim 4, the method of claim 3 comprising: Evens teaches determining a third action, (the distribution server may determine a confidence level for each of the locations associated with a probability that the product will be stocked at a particular time) (para. 5) about the entity when the first joint occurrence and the second joint occurrence are detected, (para. 5, 52), wherein the first, second, and third actions are different., (thus the action of the distribution server may determine a confidence level for each of the locations associated with a probability that the product will be stocked at a particular time; determine a quantity of the product to be delivered (second action) to each of the locations is different than projecting sales of a product) (para. 5, 52).

  	As per claim 5, the method of claim 3 comprising: Evens teaches sending to a second client computing device, (retail server at second location) (Fig. 1; para. 21); a second notification message (sales forecast for its location) (para. 5).directing the second client computing device to perform the second action, (determine a quantity of the product to be delivered) (para. 5). 

 	As per claim 6, Evens teaches the method of claim 1 comprising: Evens teaches detecting a second current event from the sensed data, (promotional event) (para. 5); detecting whether a third joint occurrence of the second current event and the detected first event characteristic has occurred, (occurred via determining a quantity of the product) (para. 5); and determining a fourth action about the entity when the third joint occurrence is detected, wherein the fourth action is different from the first action, (predict an effect on product sales) (para. 5). 

 	As per claim 7, the method of claim 1 comprising: Evens teaches transforming the subset of the event data based on the first event characteristic, (quantity (event parameter) of the product to be delivered (subset viewed as quantity of product to be delivered) to each (thus, transformed) of the locations; wherein item information and information relating to locations are viewed as first event characteristics) (para. 25, 46). 
(Location 1 forecast (event) is associated with the entity (product)) para. 5, (Fig. 3). 

 	As per claim 10, the method of claim 1, Evens teaches wherein the first current event externally occurs with respect to the entity, (wherein the forecasting occurs via Forecasting module which is not, thus external to the product which will be delivered) (para. 5; Fig. 3). 

 	As per claim 11, the method of claim 1, Evens teaches wherein the first event characteristic is indicative of a determined trend of the subset of event data, (wherein item information and information relating to locations are viewed as first and second event characteristics; trend analyzer 314 may be used to predict sales of a product (e.g., as defined by the item information) (para. 46, 50). 

 	As per claim 12, the method of claim 1, Evens teaches wherein the detecting the first current event comprises; obtaining geographical and time data about the entity, (wherein detecting the product defined by the item information 304) by one or more retail locations (e.g., one or more of the locations as defined by the location information; the location information 206A-C includes information such as geographical information; Previously identified attributes and timeframes (time data)) (para. 38, 48, 50; Fig. 3). 

 	As per claim 13, Evens teaches a computing platform comprising: 
(para. 96); 
a communication interface communicatively coupled to the at least one processor, (client computer having a graphical user interface) (para. 99); 
a sensed data interface coupled to the at least one processor, (client computer having a graphical user interface) (para. 92, 99); 
an input sensed data interface coupled to the at least one processor, (processor 710 is capable of processing instructions to display graphical information for a user interface on the input/output device graphical user interface; Thus, senses input and displays it) (para. 92, 99); and 
at least one memory device storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to perform, (para. 94, 96): 
receiving event data, wherein the event data is indicative of previous events for an entity, (sales trends can be validated by performing a trend comparison between multiple retail locations; Based on historical sales transaction data associated with the product (entity) (e.g., data provided by the sales data stores 116A, 116B, etc.), for example, the distribution server 122 projects product sales over a period of time (e.g., an event timeframe identified by the recognition module 140)) (para. 7, 29); 
obtaining, via an input interface, at least one event parameter about the entity, extracting a subset of the event data based on the at least one event parameter, (quantity (event parameter) of the product to be delivered (subset viewed as quantity of product to be delivered); events and conditions include information (parameters) related to products such as advertising, price reviews articles and information related to retail locations) (para. 25, 36)
detecting a first event characteristic from the subset based on the at least one event parameter, (Inputs to the process 300 also include item information 304 and information related to one or more retail locations (wherein item information and information relating to locations are viewed as first and second event characteristics) (para. 46); 
wherein the first event characteristic is indicative of a pattern of the previous events that occurred with the entity, (sales trends can be validated by performing a trend comparison between multiple retail locations; Based on historical sales transaction data associated with the product (entity) (e.g., data provided by the sales data stores 116A, 116B, etc.), for example, the distribution server 122 projects product sales over a period of time (e.g., an event timeframe identified by the recognition module 140)) (para. 7, 29); 
receiving, sensed data about the entity, (input; recognized events and conditions, product information, retail location information, influences, factors) (para. 35); 
detecting a first current event from the sensed data, (Location 1 forecast) (Fig. 3); 
detecting whether a first joint occurrence of the first current event and the detected first event characteristic has occurred, (joint occurrence of input including information of retail location and location forecast, thus viewed as joint occurrence) (para. 52; Fig. 3); 
determining a first action about the entity when the first joint occurrence is detected, (projecting sales of a product) (para. 52); 
(retail servers 112A and 112B representing plurality (first and second computing device)) (para.20, 27: Fig. 1); 
generating a notification message indicative of the first action, (Location 1 order; generated orders may indicate product quantities to be delivered and delivery schedules) (Fig. 4); and 
sending, to the client computing device, the notification message (information related to retail location 110A product sales is retrieved (hence, notifications) by the retail server 112A; sales information also includes information related to events and conditions related to the sale (e.g., whether a purchased product was included in a promotional event, customer use of coupons, etc.)) (para. 22); directing the client computing device to perform the first action, (the forecasting module 142 (viewed as projecting (hence, forecasting thus viewed as first action) sales of a product) are performed by one or more of the retail servers (112A, 112B, etc.)) (para. 27);
Evens does not specifically teach a first notification message; the first notification message; receiving, via an event interface, sensed data; sending, via the communication interface to the client computing device, the notification message;
However, Orumchian teaches a first notification message; the first notification message, (Data at point 3210 includes a forecast; notifying (first notification message via response to update) a user of changes in the set of watched data points responsive to the propagating and receiving updates; The first customer database is to embody forecast data and to receive essentially real-time updates to 60 the forecast data, (col. 2, lines 35-38; col. 26, line 10) ; receiving, via an event interface, sensed data, feedback as the data changes over time (sensed data))(col. 7, lines 61-62); sending, via the communication interface to the client computing device, the notification message (sending the information, thus received by the user interface) (col. 7, lines 61-62): Orumchian also teaches obtaining, via an input interface, at least one event parameter, (user interface is to display the forecast data through the user interface with feedback as the data changes over time) (col. 7, lines 60-62)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combing the teaching of Evens and Orumchian in order to enhance the invention with pertinent input such that initial data of a forecast is received, such as raw data from sales representatives for example. Revisions to data, such as judgments applied to raw data leading up to a forecast are received. Such judgments may come from supervisors of sales representatives, marketing department personnel, manufacturing or engineering personnel, financial personnel, and even the CEO or other high-level personnel, (Orumchian; col. 15, lines 38-45).

 	As per claim 14, the computing platform of claim 13, Evens teaches wherein the at least one memory device stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to perform, (para. 96, 99)
The remainder of the limitations are rejected based on the analysis of claim 3 due to the similarity of the limitations.

(para. 96, 99): detecting a second current event from the sensed data, (promotional event) (para. 5); detecting whether a third joint occurrence of the second current event and the detected first event characteristic has occurred, (occurred via determining a quantity of the product) (para. 5); and determining a third action about the entity when the third joint occurrence is detected, wherein the third action is different from the first action (predict an effect on product sales is different than the first action) (para. 5). 

 	As per claim 17, Evens teaches one or more non-transitory computer-readable media storing instructions that, when executed by a computing platform comprising at least one processor, memory, and a communication interface (para. 92, 96), cause the computing platform,
The remainder of the limitations are rejected based on the analysis of claim 1 due to the similarity of the limitations. 

 	As per claim 18, the one or more non-transitory computer-readable media of claim 17, Evens teaches storing instructions that, when executed by the computing platform, cause the computing platform, (para. 96, 99) to: the remainder of the limitations are rejected based on the analysis of claim 3, due to the similarity of the limitations. 

(para. 96, 99) to: the remainder of the limitations are rejected based on the analysis of claim 15. 

9.	Claims 8, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Evens et al., (Evens), US PGPub. No.: 20110225023 as applied to claims above, in view of Orumchian et al., (Orumchian), US Patent. No.: 9940374, in view of Cronin et al., (Cronin), US PGPub. No.: 20140278754.

 	As per claim 8, the method of claim 1 comprising: detecting a third event characteristic from the subset based on the at least one event parameter, (receiving capabilities (third event characteristic) of the retail locations based on the quantity (event parameter) of product to be delivered) (para. 5); detecting a third current event and a fourth current event from the sensed data, (wherein the recognition module senses/recognizes data input. The third current event can be the input of Location 3 information and the fourth current event can be the input of the events and conditions) (para. 35; Fig. 2); obtaining a correlation measure of the third current event and the third event characteristic, (Based at least in part on receiving capabilities of the retail locations, the distribution server may determine a confidence level (correlation measure) for each of the locations) (para. 5); detecting whether a fourth joint occurrence of the correlation measure and the fourth detected current event has occurred, (determined (e.g., by the confidence analyzer 416) that a high probability (correlation measure) exists that the product will be stocked at 7:00 PM Friday (condition (fourth detected event)) (para. 61); and determining a fifth action about the entity when the first joint occurrence is detected, (prioritize product distribution to the retail locations, based at least in part on the determined confidence levels (via correlation measure)) (para. 5). 
	Neither Evens nor Orumchian specifically teach wherein the correlation measure is greater than a predetermined threshold.
	However, Cronin teaches wherein the correlation measure is greater than a predetermined threshold, (confidence indicator greater than the specified (hence, predetermined) minimum confidence threshold) (para. 482).
	Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combing the teaching of Evans, Orumchian and Cronin in order to enhance the invention with close dates which may be predicted and provided as output which can be highly relevant for the purposes of sales forecasting, (Cronin; para. 548).

 	As per claim 16, the computing platform of claim 13, Evens teaches wherein the at least one memory device stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to perform, (para. 96, 99): detecting a third event characteristic from the subset based on the at least one event parameter, (receiving capabilities (third event characteristic) of the retail locations based on the quantity (event parameter) of product to be delivered) (para. 5); detecting a third current event and a fourth current event from the sensed data, (wherein the recognition module senses/recognizes data input. The third current event can be the input of Location 3 information and the fourth current event can be the input of the events and conditions) (para. 35; Fig. 2); obtaining a correlation measure of the third current event and the third event characteristic, (Based at least in part on receiving capabilities of the retail locations, the distribution server may determine a confidence level (correlation measure) for each of the locations) (para. 5); detecting whether a fourth joint occurrence of the correlation measure and the fourth detected current event has occurred, (determined (e.g., by the confidence analyzer 416) that a high probability (correlation measure) exists that the product will be stocked at 7:00 PM Friday (condition (fourth detected event)) (para. 61); and determining a fourth action about the entity when the first joint occurrence is detected, (prioritize product distribution to the retail locations, based at least in part on the determined confidence levels (via correlation measure)) (para. 5). 
Neither Evens nor Orumchian specifically teach wherein the correlation measure is greater than a predetermined threshold.
However, Cronin teaches wherein the correlation measure is greater than a predetermined threshold, (confidence indicator greater than the specified (hence, predetermined) minimum confidence threshold) (para. 482).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combing the teaching of Evans, Orumchian and Cronin in order to enhance the invention with close dates which may be predicted and provided as output which can be highly relevant for the purposes of sales forecasting, (Cronin; para. 548).

(para. 96, 99).
The remainder of the limitations are rejected based on the analysis of claim 16. 
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form 892.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Edwards whose telephone number is (571) 270-7176.  The examiner can normally be reached Monday to Thursday, 7:00-5:30pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/JAMES A EDWARDS/Examiner, Art Unit 2448                                                                                                                                                                                                        2/10/21